Citation Nr: 0841385	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  03-09 404	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from May 1980 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In April 2007, the Board issued a decision which found 
that new and material evidence had been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder.  The Board then determined that further development 
was required, and remanded the claim for service connection 
for an acquired psychiatric disorder.


FINDINGS OF FACT

On November 6, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 6, 2008, prior to the promulgation of a decision 
in the appeal, the Board received a written statement from 
the veteran requesting to "cancel the appeals process before 
the Board".  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_______________________________
ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


